Dalupan's post-conviction petition for a writ of habeas corpus and
                     releasing Dalupan from the conditions of lifetime supervision?
                     Accordingly, we
                                   ORDER the judgment of the district court REVERSED AND
                     REMAND this matter to the district court for proceedings consistent with
                     this order.




                                                                                        J.
                                                        Pickering



                                                        Parraguirre


                                                                                        J.
                                                        Saitta


                     cc:   Chief Judge, Eighth Judicial District Court
                           Hon. J. Charles Thompson, Senior Judge
                           Hon. Adriana Escobar, District Judge
                           Attorney General/Carson City
                           Clark County District Attorney
                           Turco & Draskovich
                           Eighth District Court Clerk


                           1-We  note that the district court did not provide findings of fact or
                     conclusions of law in its order. To the extent that the district court
                     granted relief to Dalupan under NRS 176.0931(3), the district court did
                     not have the authority to do this, as Dalupan did not meet the statutory
                     requirements for release from his lifetime supervision sentence.



SUPREME COURT
        OF
     NEVADA
                                                          2
(0) 1947A    APID.